—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered June 16, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not preserve for appellate review his contention that the People failed to disprove beyond a reasonable doubt that he was acting as an agent of the undercover officer in the narcotics transaction (see, CPL 470.05 [2]; People v Stahl, 53 NY2d 1048; People v Tallarme, 223 AD2d 738). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. There was sufficient evidence from which the jury could reasonably conclude that the defendant was a “streetwise peddler” ready to enter into a drug sale (see, People v Leybovich, 201 AD2d 670; People v Overton, 168 AD2d 575).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Altman, Krausman and McGinity, JJ., concur.